—Order, Supreme Court, Bronx County (Stanley Green, J.), entered February 26, 1999, which conditionally granted the motion of defendant City of New York to vacate a default judgment entered against it, unanimously affirmed, without costs.
*249The motion court properly exercised its discretion in conditionally granting defendant City’s motion to vacate the default judgment against it since the City has offered a reasonable excuse for its failure to respond to plaintiffs motion for summary judgment (see, Phillips, Nizer, Benjamin, Krim & Ballon v Matteo, 271 AD2d 422), and there is no issue raised as to whether the City has a meritorious defense. While the City’s responses to discovery orders were not always timely, there is no evidence to suggest that its conduct was willful or contumacious or attributable to bad faith (see, New v Scores Entertainment, 255 AD2d 108). Concur — Nardelli, J. P., Tom, Rubin, Andrias and Buckley, JJ.